Citation Nr: 1510760	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harold H. Hoffman III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2014, the Board issued a decision denying service connection for an acquired psychiatric disorder, to include PTSD and major depression, and entitlement to a TDIU rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted the Joint Motion for Partial Remand (Joint Motion); vacated that portion of the March 2014 Board decision which denied service connection for an acquired psychiatric disorder, to include PTSD and major depression, and entitlement to a TDIU rating; and remanded the appeal to the Board for additional action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD and/or depression due to his service aboard a submarine, sleep-deprivation in service, "hazing", and a submarine drill.

The Veteran's STRs were negative for any findings of, or treatment for, an acquired psychiatric disability or symptoms of such.  The STRs contain complaints of a lump in his breast (April 1974, May 1974), a headache (June 1974), back pain (June 1974), an ingrown toe nail (four visits in July 1976), congestion, sore throat (August 1976) low back pain (four visits in September 1976), and low back pain (October 1976).  The records are negative for any complaints of fatigue, or lack of sleep.

The Veteran was assigned to Great Lakes, Illinois from July 1973 to October 1973.  He was assigned to the USS Albert David at some point in 1974.  He was assigned to the Naval Nuclear Power School at Mare Island, California from April 1974 to September 1974.  He was assigned to the NUCPWR (Nuclear Power) Plant Operator School at Idaho Falls, Idaho from October 1974 to April 1975.  He served about the USS Proteus from July 1975.  He served about the USS Theodore Roosevelt from approximately September 1975 to October 1976.  In October 1976, it was recommended that the Veteran not be reenlisted and that he be discharged for unsuitability (i.e. apathy, defective attitude, and inability to expend effort effectively).  

The Veteran's enlisted performance record reflects that he had a professional performance rating of 3.6 in June 1974, and 3.4 in September 1974, April 1975, and July 1975, with a final trait average of 3.45.  He had a military behavior rating of 3.8 in June 1974, 3.6 in September 1974, 3.2 in April 1975, and 3.4 in July 1975, with a final trait average of 3.5.  He had a military appearance rating of 3.8 in June 1974, 3.6 in September 1974, and 3.4 in April 1975 and July 1975, with a final trait average of 3.55.  For adaptability, he had a 3.8 in June 1974, and 3.4 in September 1974, April 75, and July 1975, with a final trait average of 3.5. 

An evaluation report for the period March 1974 to September 1974 reflects that the Veteran had low and declining performance, inconsistent effort, lackadaisical attitude on occasion, marginal motivation, and satisfactory military behavior.  The Board notes that this was prior to his service on a submarine and was while he was attending the Naval Nuclear Power School at Mare Island, California.

An evaluation report for a period ending in April 1975 reflects that the Veteran had completed prototype training and compared to other trainees of the same rate and experience, his rate of qualification progress was fair, his watch standing performance was fair, and his qualifications were good.

A service record reflects that on July 21, 1976 and July 22, 1976, the Veteran failed to go at the time prescribed to his appointed place of duty.  Again, this was prior to his time aboard the USS Theodore Roosevelt.

Another service record reflects that on August 24, 1976, August 26, 1976, August 27, 1976, August 30, 1976, and September 3, 1976, the Veteran failed to go to the appointed places of duty.  

An August 1976 performance evaluation report reflects the following:

Since reporting aboard, [the Veteran] has experienced problems adapting to the demanding job of operating a nuclear power plant.  He has been delinquent in both departmental and ship's qualification since reporting aboard.  [The Veteran] has shown very little effort in completing qualification even though he has been counselled by his supervisors numerous times.  When [the Veteran] was assigned the duty of divisional Repair Parts Petty Officer, constant supervision was necessary to ensure that assigned tasks were carried out.  [The Veteran] has demonstrated little initiative in directing others and his negative attitude has also been reflected toward the naval service.  [The Veteran] is an individual who desires isolation from others.  He has been observed and counseled many times about unproductive use of his time when he should have been working on his qualifications or supply duties.  [The Veteran] does not take pride in his personal appearance when in uniform and has to be constantly prodded to ensure he meets the minimum standard of dress and grooming.  [the Veteran] has a good knowledge of both written and oral English and he supports the goals of Equal Opportunity.  He is not recommended for advancement or for reenlistment. 

It further reflects, as follows:

[The Veteran] was prematurely relieved of his duties as Repair Parts Petty Officer due to his lack of responsibility.  [The Veteran] was also placed on a remedial study program to allow him to catchup on his qualification and become an effective member of the division.  [The Veteran] has made unsatisfactory progress in completing this study program.  [The Veteran] has consistently proven his unreliability by arriving late for duty numerous times.  Although he has received Commanding Officers' Non-Judicial Punishment for these infractions, and has been counselled, he continues to reject authority and go his own way.

A September 1976 Department of the Navy memorandum reflects that the Veteran was recommended for disqualification from submarine duty.  It notes that the Veteran was absent for an inspection due to a lack of concern for his duties.  A few days later, he was late for quarters several times and missed a muster.  The report reflects that the Veteran had been given non-judicial punishment, but did not respond positively.  

The memorandum reflects that the Veteran had reported to the command in September 1975 from Nuclear Power training in Idaho Falls, after a three month assignment.  His performance at the School was noted to have been "inconsistent, lackadaisical, and at best fair".  Since reporting to the command, his performance "declined from marginal to poor."  It reflects that the Veteran had been counseled numerous times for failure to complete training in submarines.  

In sum, the service personnel records reflect that the Veteran had performance and attitude problems for more than a year prior to discharge, and prior to his claimed in-service stressors of serving aboard a submarine.  Rather than reflect that the Veteran was overworked and solely responsible for certain aspects of his job as a parts repair personnel, it reflects that he was unproductive and needed constant supervision.

The Veteran has asserted that in April 1976, he was in fear for his life due to a drill which he believed was an actual imminent collision with an enemy vessel.  A Defense Personal Records Information Retrieval System report in response to a request for a deck log review reflects the following information: "We reviewed the March-May 1976 deck logs for the USS Theodore Roosevelt.  The deck logs reveal that the submarine was in a Guam dry-dock March 8-16, 1976 and underway for Special Operations with limited deck logs entries during the periods March 27-30, April 5-25, May 2-8, and May 10-31, 1976.  The deck logs do not document a no-notice collision alert drill during a combat patrol." 

A copy of the ship's deck log sheet reflects that on May 7, [1976] (three weeks after the Veteran's alleged drill), the Veteran had a 1/4 inch by 1/8th inch laceration in his forehead.  The prognosis was good and the treatment was a bandage and return to duty.  The deck log is negative for any loss of consciousness.  

The earliest clinical evidence of an acquired psychiatric disability is more than twenty years after separation from service. 

The Board finds that, pursuant to the September 2014 Court Order granting the Joint Motion, further development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, and entitlement to a TDIU rating.  

The clinical evidence of record, including the Veteran's December 2012 VA examination report, includes findings that the Veteran's depression predated service.  An earlier November 2011 VA examination report concluded that there "does not appear to be a connection between his current psychological difficulties which are apparent and his service in the Navy..."   

In a December 2014 Remand Argument, it is claimed that "the Veteran's stressors are sufficiently traumatic, especially considering the Veteran's already delicate psychiatric constitution."  It is further claimed that "in-service events aggravated a pre-service psychiatric condition that was not noted on the Veteran's military entrance examination."  

Under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).

The presumption of soundness applies only where there is evidence that a disease or injury was not noted upon entry into service manifested or was incurred in service.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a veteran still must establish that he has a current disability that is related to the in-service injury or disease.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the veteran.  It is error to apply the presumption of soundness without first addressing or finding whether the Veteran's psychiatric disability manifested in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54-55 (2012)

Because the Veteran was clinically normal on May 1973 psychiatric evaluation for enlistment, he is entitled to a presumption of soundness on entry in service with respect to a psychiatric disorder if a psychiatric disorder was manifest during service.  An examination that addresses the etiology of the Veteran's current psychiatric disability taking into account the applicable legal presumptions is necessary.

The December 2014 Remand Argument notes that the Veteran's treatment records from D. S., LCSW (licensed clinical social worker), have not been obtained and provides the contact information for this clinician.  Further, the most recent VA treatment records available for review are dated in October 2012.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claim of entitlement to a TDIU rating is inextricably intertwined with the matter of service connection for an acquired psychiatric disability, to include PTSD and major depression, and consideration of that issue must be deferred pending resolution of the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all providers of mental health evaluation or treatment he has received, to include prior to his 1973 enlistment and after his 1976 separation from service and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment that are not already associated with the record.  The attention of the RO is specifically directed to records from the D. S., LCSW.  All updated VA treatment records should also be obtained.  

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder, including a copy of this remand, should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted.  The examiner must offer opinions to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity currently found, including whether the Veteran has depression and PTSD.  Specifically, does the Veteran meet the criteria for a diagnosis of PTSD (including based on fear of hostile action)?  If so, please identify the stressor and symptoms supporting such diagnosis.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b)  As to each currently diagnosed acquired psychiatric disorder, please offer an opinion as to whether that disorder was manifest during service.  In doing so, please address whether any of the performance/disciplinary problems which the Veteran had in service represented symptoms of a current psychiatric disability. 

(c) If (and only if) a current psychiatric disorder was manifest during service, please offer an opinion as to whether is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder that was present during service existed prior to active military service?  If it is determined that a psychiatric disorder did not exist prior to service, the examiner should reconcile such finding with the December 2012 VA examination report, which includes the finding that the Veteran's depression predated service.

(d)  If the acquired psychiatric disorder existed prior to active military service, is it also clear and unmistakable (obvious, manifest, or undebatable) that such disorder was not aggravated during or by his active military service beyond the condition's natural progression?  Any clear and unmistakable (obvious, manifest, or undebatable) evidence which serves as the basis for any opinion must be specifically identified.

(e)  If a current psychiatric disorder was not present during service then is it at least as likely as not (50 percent or greater probability) that the current psychiatric disorder is otherwise etiologically related to the Veteran's period of active service?  

(f)  Do the diagnosed psychiatric disorders, including PTSD, prevent the Veteran from securing or following a substantially gainful occupation?

The opinions provided must specifically reflect consideration of the Veteran's military performance evaluations and his post service VA and private treatment records and examination reports.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

3.  Thereafter, readjudicate the claims, to include entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

